Opinion by
Mr. Chief Justice Eakin.
Upon the authority of Barnes v. Long, 54 Or. 548 (104 Pac. 296: 25 L. R. A. [N. S.] 172), this case must be reversed, and the custody of the child awarded to plaintiff. The defendant in the divorce suit, although present and a witness at the hearing on these motions, made no claim to the child. The controversy is between plaintiff and Mrs. N. L. Gustin.
*227There is no contention that plaintiff is an unfit person to have the custody of the child. Mrs. N. L. Gustin calims to be better able, financially, to care for her. The facts bring this case within the principle announced in Barnes v. Long, 54 Or. 548 (104 Pac. 296: 25 L. R. A. [N. S.] 172). As said in Ex parte Clarke, 82 Neb. 626, 631 (118 N. W. 472, 474: annotated in 20 L. R. A. [N. S.] 171), the courts will not deprive a parent of the custody of a child merely because, on financial or other grounds, a stranger might better provide. “The statute does not make the judges the guardians of all the children in the state, with power to take them from their parents, so long as the latter discharge their duties to the best of their ability, and give them to strangers because such strangers may be better able to provide what is already provided.”
The decree is reversed, and one will be entered here awarding the custody of the child to the plaintiff.
Reversed: Decree Rendered.